        Case 2:18-cv-07755-GW-SK Document 18 Filed 01/28/19 Page 1 of 1 Page ID #:87

Jeremy S. Golden (SBN 228007)
Golden & Cardona-Loya, LLP
3130 Bonita Road, Suite 200B
Chula Vista, CA 91910
T: 619-476-0030; jeremy@goldencardona.com

                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                        CASE NUMBER:
ANTHONY SHOTWELL
                                                                          2:18-cv-07755-GW-SK
                                                         Plaintiff(s)
                                v.


CHARTER COMMUNICATIONS, INC., et al.                                             STIPULATION REGARDING
                                                                              SELECTION OF PANEL MEDIATOR
                                                      Defendant(s).


CHECK ONLY ONE BOX:

  ✔     The parties stipulate that              Margaret Levy                 may serve as the Panel
        Mediator in the above-captioned case.              Jeremy S. Golden           has contacted
                                                                 (Print Name)
        the Panel Mediator and obtained the Panel Mediator's consent to serve on a pro bono basis for
        three (3)hours. All parties and the Panel Mediator have agreed that the mediation will be held
        on February 28, 2019 and counsel will submit mediation statements seven (7) calendar days
                    (Date)
        before the session.
        The parties request that the ADR Program staff assign to the above-captioned case a Panel
        Mediator with expertise in the following area of law :

      Dated: January 28, 2019                                     Jeremy S. Golden
                                                                 Attorney For Plaintiff Anthony Shotwell


      Dated:
                                                                 Attorney For Plaintiff


      Dated: January 28, 2019                                     Brett Goodman
                                                                 Attorney For Defendant IC System, Inc.


      Dated: January 28, 2019                                     Geoffrey Warner
                                                                 Attorney For Defendant Charter Communications, Inc.

   Attorney for Plaintiff to electronically file original document.


 ADR-02 (08/16)                        STIPULATION REGARDING SELECTION OF PANEL MEDIATOR
